                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


ARLIS DALE GREATHOUSE                                                          PLAINTIFF
ADC #133023

v.                                  No: 5:18-cv-00285 JM


DONALD COMPTON                                                               DEFENDANT


                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied.

       DATED this 7th day of August, 2019.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE
